Citation Nr: 1505894	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-00 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a nervous condition (claimed as an involuntary twitch of the facial muscles).

2.  Entitlement to service connection for a disability manifested by memory loss, (claimed as a manifestation of an undiagnosed illness).

3.  Entitlement to service connection for an eye condition (claimed as a manifestation of an undiagnosed illness).


WITNESSES AT HEARING ON APPEAL

Appellant, D.T and R.W.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to June 1975, and September 1990 to December 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In June 2014, the Veteran testified at a Board central office hearing before the undersigned.  A transcript of this hearing is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a nervous condition (claimed as an involuntary twitch of the facial muscles), memory loss and an eye condition, which he contends are the result of service.  The Board finds that additional development on the claims is warranted in order to obtain outstanding service hospitalization records and VA medical records.

Any service records relating to the Veteran's in-service injury not already associated with the claims file should be obtained by the RO.  At his June 2014 Board hearing, the Veteran testified to an in service injury, which he asserted was incurred as a result of being splashed in the face with chemicals during service in 1990.  The Veteran testified that as a result of this injury, he was treated at a hospital in Fort Riley, Kansas.  In order to satisfy its duty to assist, the VA must make reasonable efforts to assist the Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO should request copies of any outstanding hospital service records for the period of September 1990 to December 1990 at Irwin Army Community Hospital in Fort Riley, Kansas, relating to the Veteran's treatment for exposure to chemicals on his face.  

Additionally, the RO should obtain all outstanding VA medical treatment records.  At his June 2014 Board hearing, the Veteran testified he received ongoing treatment at the VA Medical Center (VAMC) in Jackson, Mississippi beginning in 2009 for his nervous condition and his eye condition.  The record contains treatment records from VAMC Jackson from November 2009 through July 2012.  The RO should request copies of outstanding VA medical treatment from July 11, 2012 to present from the Jackson, Mississippi VAMC.

If these records or any other evidence received on remand indicate the Veteran was exposed to chemicals during service in 1990, the Veteran should be scheduled for a VA examination to determine whether his claimed conditions are related to the exposure.  The examiner should offer an opinion as to whether the Veteran currently has a diagnosis of an eye condition or memory loss, and, if so, whether either is related to service, specifically the in-service injury as a result of chemical exposure.  The examiner should also offer an opinion as to whether the Veteran's nervous condition, specifically his left facial twitching, is related to chemical exposure in service.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request copies of any outstanding hospital service records for the period of September 1990 to December 1990 at Irwin Army Community Hospital in Fort Riley, Kansas, relating to the Veteran's treatment for exposure to chemicals on his face.  All efforts to obtain these records should be fully documented, and a negative response should be requested if records are not available.

2.  The RO should obtain copies of all VA treatment not currently in the claims folder, to include copies of all records of the Jackson, Mississippi VAMC dated from July 11, 2012 to present.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  If the records requested in paragraphs (1) and (2) indicate the Veteran was exposed to chemicals, then schedule a VA examination to address the Veteran's claimed memory loss, eye condition, and nervous condition, to include a facial twitch.  All pertinent evidence, including any relevant information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.  The examiner should determine the following:

a.  Whether the Veteran has a current diagnosis of an eye condition.

b.  Whether the Veteran has a current diagnosis of memory loss.

c.  If so, whether the Veteran's eye condition and/or memory loss are at least as likely as not (50 percent or greater probability) related to the Veteran's military service, to include chemical exposure.  

d.  Whether the Veteran's nervous condition, to include a left facial twitch, is at least as likely as not (50 percent or greater probability) related to the Veteran's military service, to include chemical exposure.  

The examiner is asked to provide an opinion regarding whether the pathology associated with the Veteran's current disabilities is consistent with exposure to the Veteran's chemical exposure.

4.  Then, the AMC should readjudicate the claim on the merits.  If the benefit sought is not granted, the appellant should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




